Bloodwortii, J.
1. The court did not err in any of the rulings relating to the pleadings, of which error is alleged in the exceptions pendente lite.
*138Decided June 9, 1925.
Rehearing denied July 14, 1925.
W. I. & P. Z. Geer, for plaintiff in error.
J. Q. Hale, contra.
2. None of fclie special grounds of the motion for a new trial shows any reason why. the judgment of the trial court should be reversed.
3'. A verdict for the full amount sued for was properly directed.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.